          Case 1:19-cr-00658-LTS Document 14 Filed 02/05/21 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------                  x
                                                   :
 UNITED STATES OF AMERICA
                                                   :     AMENDED CONSENT PRELIMINARY
                                                         ORDER OF FORFEITURE/MONEY
          -v.-                                     :     JUDGMENT
                                                         S4 15 Cr. 333 (LTS)
 ANDREI TYURIN,                                    :     19 Cr. 958 (LTS)
   a/k/a “Andrei Tiurin,”
                                                   :

           Defendant.                              :
---------------------------------                  x

                 WHEREAS, on June 20, 2018, ANDREI TYURIN, a/k/a “Andrei Tiurin” (the

“Defendant”), was charged in a ten-seven superseding Indictment, S4 15 Cr. 333 (LTS) (the “First

Indictment ”), with conspiracy to commit computer hacking, in violation of Title 18, United States

Code, Section 371 (Count One); wire fraud, in violation of Title 18, United States Code, Sections 1343

and 2 (Count Two); computer hacking, in violation of Title 18, United States Code, Sections

1030(a)(2)(C), 1030(c)(2)(B), and 2 (Counts Three through Six); conspiracy to commit securities

fraud, in violation of Title 18, United States Code, Section 371 (Count Seven); unlawful internet

gambling enforcement act conspiracy, in violation of Title 18, United States Code, Section 371 (Count

Eight); conspiracy to commit wire fraud and bank fraud, in violation of Title 18, United States Code,

Section 1349 (Count Nine); and aggravated identity theft, in violation of Title 18, United States Code,

Sections 1028A(c)(5) and 2 (Count Ten);

                 WHEREAS, on October 27, 2015, the Defendant was charged in a ten-count

Indictment in the Northern District of Georgia, 15 Cr. 393, which was subsequently transferred

pursuant to Federal Rule of Criminal Procedure 20 to the Southern District of New York (the “Second

Indictment”) 19 Cr. 658 (LTS), charges the Defendant with wire fraud conspiracy in violation of Title



                                                  1
          Case 1:19-cr-00658-LTS Document 14 Filed 02/05/21 Page 2 of 5


18, United States, Section 1349 (Count One); three counts of wire fraud, in violation of Title 18, United

States Code, Section 1343 and 2 (Count Two through Four); computer fraud and identity fraud

conspiracy, in violation of Title 18, United States Code, Section 371 (Count Five); computer fraud and

abuse, in violation of Title 18, United States Code, Sections 1030(a)(2)(C), 1030(c)(2)(B)(i) and 2

(Count Six); computer fraud and abuse, in violation of Title 18, United States Code, Sections

1030(a)(2)(C), 1030(c)(2)(B)(i), and 2 (Count Seven); and three counts of aggravated identity theft

(Counts Eight through Ten);

                WHEREAS, on or about September 23, 2019, the Defendant pled guilty to Counts One,

Two, Eight, and Nine of the First Indictment, and Counts One and Five of the Second Indictment,

pursuant to a plea agreement with the Government, wherein the Defendant, admitted the forfeiture

allegations with respect to Counts One, Two, Eight, and Nine of The First Indictment, and Counts One

and Five of the Second Indictment, and agreed to forfeit (i) a sum of money equal to $19,214,956.00

in United States currency (the “Money Judgment”), representing property constituting, or derived

from, proceeds obtained directly and indirectly as a result of the offenses charged in Count One of the

First Indictment and Count Five of the Second Indictment; (ii) any interest in any personal property

that was used or intended to be used to commit or facilitate the commission of the offenses charged in

Count One of the First Indictment and Count Five of the Second Indictment; (iii) any and all property

constituting or derived from proceeds obtained directly or indirectly as a result of the commission of

the offenses charged in Count Nine of the First Indictment and Count One of the Second Indictment;

and (iv) any and all property, real and personal, which constitutes or is derived from proceeds traceable

to the offense charged in Count Eight of the First Indictment;

                WHEREAS, the Defendant consents to the entry of a money judgment in the amount

of $19,214,956.00 in United States currency representing the amount of proceeds traceable to the



                                                   2
          Case 1:19-cr-00658-LTS Document 14 Filed 02/05/21 Page 3 of 5


offenses charged in Counts One, Two, Eight, and Nine of the First Indictment and Counts One and

Five of the Second Indictment that the Defendant personally obtained; and

                 WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One, Two, Eight, and Nine of the

First Indictment, and Counts One and Five of the Second Indictment, that the Defendant personally

obtained cannot be located upon the exercise of due diligence.

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

America, by its attorney Audrey Strauss, United States Attorney, Assistant United States Attorneys

Eun Young Choi, Noah D. Solowiejczyk, and Daniel Tracer, of counsel, and the Defendant, and his

counsel, Florian Miedel, Esq., that:

                     1.   As a result of the offenses charged in Counts One, Two, Eight, and Nine of

the First Indictment and Counts One and Five of the Second Indictment, to which the Defendant pled

guilty, a money judgment in the amount of $19,214,956.00 in United States currency, representing the

amount of proceeds traceable to the offenses charged in in Counts One, Two, Eight, and Nine of the

First Indictment and Counts One and Five of the Second Indictment that the Defendant personally

obtained, shall be entered against the Defendant, for which the Defendant is jointly and severally liable

with co-defendants Joshua Samuel Aaron, Ziv Orenstein, and Gery Shalon, to the extent money

judgments are entered against Joshua Samuel Aaron, Ziv Orenstein, and Gery Shalon.

                2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ANDREI

TYURIN, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

                3.        All payments on the outstanding Money Judgment shall be made by



                                                    3
          Case 1:19-cr-00658-LTS Document 14 Filed 02/05/21 Page 4 of 5


postal money order, bank or certified check, made payable, in this instance, the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New York,

Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

                   4.    Upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment,

and pursuant to Title 21, United States Code, Section 853, United States Marshals Service, or its

designee shall be authorized to deposit the payment on the Money Judgment in the Assets Forfeiture

Fund, and the United States shall have clear title to such forfeited property.

                   5.    Pursuant to Title 21, United States Code, Section 853(p), the United States is

authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount of the

Money Judgment.

               6.        Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate or

dispose of forfeitable property, including depositions, interrogatories, requests for production of

documents and the issuance of subpoenas.

              7.         The Court shall retain jurisdiction to enforce this Consent Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                   8.    The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander J.

Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.




                                                    4
          Case 1:19-cr-00658-LTS Document 14 Filed 02/05/21 Page 5 of 5


              9.       The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original but

all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:
AUDREY STRAUSS
United States Attorney
Southern District of New York


By:                                                            )HEUXDU\
       EUN YOUNG CHOI                                          DATE
       NOAH D. SOLOWIEJCZYK
       DANIEL TRACER
       Assistant U.S. Attorney
       One St. Andrew’s Plaza
       New York, New York 10007
       Tel. No. (212) 637-2187/2473/2329

ANDREI TYURIN,
    a/k/a “Andrei Tiurin”



By:                                                            02/05/21
       FLORIAN MIEDEL, ES    ESQ.                              DATE
       (Counsel for the Defendant)
       Miedel & Mysliwiec LLP
       80 Broad Street, Suite 1900
       New York, New York 10004
       Tel. No. (212) 616-3042



SO ORDERED:


  V/DXUD7D\ORU6ZDLQ _____                                  
HONORABLE LAURA TAYLOR SWAIN                                   DATE
United States District Court
Southern District of New York




                                                  5
